Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 30, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  157327(68)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  NOTTINGHAM VILLAGE CONDOMINIUM                                                                      Elizabeth T. Clement
  ASSOCIATION,                                                                                        Megan K. Cavanagh,
                                                                                                                       Justices
           Plaintiff-Appellant,
  v                                                                SC: 157327
                                                                   COA: 333311
                                                                   Wayne CC: 12-013643-CH
  JOHN PENSOM and JANE DOE PENSOM,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  21, 2018 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 30, 2019
         s0422
                                                                              Clerk